IN THE COURT OF APPEALS OF THE STATE OF IDAHO

                                       Docket No. 38252

STATE OF IDAHO,                                  )      2012 Unpublished Opinion No. 310
                                                 )
       Plaintiff-Respondent,                     )      Filed: January 6, 2012
                                                 )
v.                                               )      Stephen W. Kenyon, Clerk
                                                 )
CLINT ALLEN ADAMS,                               )      THIS IS AN UNPUBLISHED
                                                 )      OPINION AND SHALL NOT
       Defendant-Appellant.                      )      BE CITED AS AUTHORITY
                                                 )

       Appeal from the District Court of the Third Judicial District, State of Idaho,
       Canyon County. Hon. Renae J. Hoff, District Judge.

       Judgment of conviction and concurrent unified sentences of seven years, with a
       minimum period of confinement of three years, for attempted grand theft, and ten
       years with three years determinate for felony driving under the influence,
       affirmed; order denying I.C.R. 35 motion for reduction of sentence, affirmed.

       Molly J. Huskey, State Appellate Public Defender, Boise, for appellant.

       Hon. Lawrence G. Wasden, Attorney General; Lori A. Fleming, Deputy Attorney
       General, Boise, for respondent.
                 ________________________________________________

                      Before GRATTON, Chief Judge; LANSING, Judge;
                                 and GUTIERREZ, Judge

PER CURIAM
       Clint Allen Adams pled guilty to attempted grand theft, Idaho Code §§ 18-2403, 15-
2407(1)(b), 18-306; and felony driving under the influence, I.C. §§ 18-8004, 18-8005. The
district court sentenced Adams to a concurrent unified term of seven years, with a minimum
period of confinement of three years for attempted grand theft and ten years with three years
determinate for felony driving under the influence. Adams filed an Idaho Criminal Rule 35
motion, which the district court denied. Adams appeals asserting that the district court abused its
discretion by imposing an excessive sentence and by denying his Idaho Criminal Rule 35.




                                                1
        Sentencing is a matter for the trial court’s discretion. Both our standard of review and the
factors to be considered in evaluating the reasonableness of the sentence are well established.
See State v. Hernandez, 121 Idaho 114, 117-18, 822 P.2d 1011, 1014-15 (Ct. App. 1991); State
v. Lopez, 106 Idaho 447, 449-51, 680 P.2d 869, 871-73 (Ct. App. 1984); State v. Toohill, 103
Idaho 565, 568, 650 P.2d 707, 710 (Ct. App. 1982). When reviewing the length of a sentence,
we consider the defendant’s entire sentence. State v. Oliver, 144 Idaho 722, 726, 170 P.3d 387,
391 (2007). Applying these standards, and having reviewed the record in this case, we cannot
say that the district court abused its discretion.
        Next, we review whether the district court erred in denying Adams’s Rule 35 motion. A
motion for reduction of sentence under I.C.R. 35 is essentially a plea for leniency, addressed to
the sound discretion of the court. State v. Knighton, 143 Idaho 318, 319, 144 P.3d 23, 24 (2006);
State v. Allbee, 115 Idaho 845, 846, 771 P.2d 66, 67 (Ct. App. 1989). In presenting a Rule 35
motion, the defendant must show that the sentence is excessive in light of new or additional
information subsequently provided to the district court in support of the motion.          State v.
Huffman, 144 Idaho 201, 203, 159 P.3d 838, 840 (2007). In conducting our review of the grant
or denial of a Rule 35 motion, we consider the entire record and apply the same criteria used for
determining the reasonableness of the original sentence. State v. Forde, 113 Idaho 21, 22, 740
P.2d 63, 64 (Ct. App. 1987); Lopez, 106 Idaho at 449-51, 680 P.2d at 871-73. Upon review of
the record, we conclude no abuse of discretion has been shown.
        Therefore, Adams’s judgment of conviction and sentences, and the district court’s order
denying Adams’s Rule 35 motion, are affirmed.




                                                     2